Name: Commission Regulation (EEC) No 2335/81 of 13 August 1981 abolishing the countervailing charge on certain varieties of plums originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/ 18 Official Journal of the European Communities 14 . 8 . 81 COMMISSION REGULATION (EEC) No 2335/81 of 13 August 1981 abolishing the countervailing charge on certain varieties of plums originating in Yugoslavia whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plums originating in Yugoslavia can be abolished , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2272/81 of 6 August 1981 ('), introduced a countervailing charge on certain varieties of plums originating in Yugoslavia ; Whereas for this product originating in Yugoslavia there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2272/81 is hereby repealed. Article 2 This Regulation shall enter into force on 14 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (' OJ No L 222, 7 . 8 . 1981 , p . 14 .